Russell, J.
The only question raised hy the record, relied upon hy the plaintiff in error, was as to the constitutionality of the statute under which the indictment was framed (Acts 1903, p. 90, Penal Code, § 715). This question having been certified by this court to the Supreme Court, the case is fully controlled by the answer of that court, in the opinion handed down August 12, 1912 (138 Ga. 489, 75 S. E. 619); and accordingly the judgment of the court below is affirmed.

Judgment affirmed.


Pottle, J., not presiding.